       Dated: 10/13/2020
                    IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                             )
                                   )
      JUSTIN MICHAEL LANGFORD, SR. )                                  CASE NO: 3:16-bk-08035
                                   )                                  CHAPTER 13
             Debtor.               )                                  JUDGE MARIAN F. HARRISON


              ORDER GRANTING MOTION TO UTILIZE INSURANCE PROCEEDS
                      TO PURCHASE SUBSTITUTE COLLATERAL
                                       &
                TO REQUIRE LIENHOLDER TO RELEASE LIEN ON TITLE OF
               DESTROYED VEHICLE TO ALLOW DISPOSITION OF SALVAGE


         This cause came before the Court on October 7, 2020 upon the Debtor’s Expedited Motion to

Utilize Insurance Proceeds to Purchase Substitute Collateral and Require Lienholder to Release Lien on

Collateral [Court Docket No. 28]. It appears to the Court that no objections, responses, or otherwise were

filed or raised at the hearing. It is therefore

         ORDERED that the Debtor shall use the insurance proceeds to purchase a replacement vehicle of

substantially similar value, subject to approval of InSolve Auto Funding, LLC. It is further

         ORDERED the approval of the replacement vehicle must be sent to InSolve Auto Funding, LLC

by way of a buyer’s order. InSolve Auto Funding, LLC shall have 72 hours to inspect and/or investigate

if the replacement vehicle is substantially similar and to accept or reject the vehicle as a replacement. If

InSolve Auto Funding, LLC fails to reject the vehicle within 72 hours upon the receipt of a buyer’s order,

then it is automatically deemed as accepted. It is further

         ORDERED that once the approved buyer’s order is provided to State Farm Insurance Company,

insurance company shall make a check payable to the dealership from which the Debtor is purchasing the

replacement vehicle in an amount equal to the insurance coverage or the total purchase price indicated on

the buyer’s order, whichever is less within 72 hours. It is further

         ORDERED that should InSolve Auto Funding, LLC fail to approve a second submitted buyer’s

orders, InSolve Auto Funding, LLC be given 72 hours in which to locate an available vehicle meeting

their requirement available for purchase within 100 miles of Debtor’s residence at the amount of the

Case 3:16-bk-08035           Doc 34     Filed 10/14/20 Entered 10/14/20 08:03:48                 Desc Main
                                        Document     Page 1 of 2
insurance proceeds or less. If InSolve Auto Funding, LLC fails to provide this information, then the last

submitted buyer’s order shall be deemed accepted. It is further

          ORDERED that should the replacement vehicle’s purchase price exceed the estimated insurance

proceeds then the Debtor shall be responsible for paying the difference at the time of purchase. It is

further

          ORDERED that should the replacement vehicle’s purchase price be less than the insurance

proceeds, insurance company shall make a check payable to the dealership for the amount necessary to

purchase the vehicle and the excess funds shall be made payable to InSolve Auto Funding, LLC. Should

InSolve Auto Funding, LLC receive any excess funds, they shall amend their proof of claim with the

Court within 30 days. It is further

          ORDERED that InSolve Auto Funding, LLC shall release its lien on the Certificate of Title to the

totaled automobile. As consideration for the release of its security interest in the totaled automobile, the

replacement vehicle shall be substituted as collateral and InSolve Auto Funding, LLC shall be granted a

lien on said replacement vehicle.

          IT IS SO ORDERED.

                                                  THIS ORDER WAS SIGNED AND ENTERED
                                                  ELECTRONICALLY AS INDICATED AT THE TOP
                                                  OF THE FIRST PAGE
Approved For Entry By:

/s/ Alise Housden____________
Alise Housden, TN Bar # 34282
Long, Burnett & Johnson, PLLC
302 42nd Avenue North
Nashville, TN 37209
T: 615-386-0075
F: 615-864-8419
ecfmail@tennessee-bankruptcy.com

Attorney for Debtor




                                                                             This Order has been electronically
                                                                             signed. The Judge's signature and
                                                                             Court's seal appear at the top of the
                                                                             first page.
                                                                             United States Bankruptcy Court.

Case 3:16-bk-08035          Doc 34     Filed 10/14/20 Entered 10/14/20 08:03:48                     Desc Main
                                       Document     Page 2 of 2
